251 Ga. 434 (1983)
306 S.E.2d 265
GRANT
v.
THE STATE.
40066.
Supreme Court of Georgia.
Decided September 8, 1983.
Richard E. Allen, for appellant.
*435 Sam B. Sibley, Jr., District Attorney, Laurence G. Schmidt, Assistant District Attorney, Michael J. Bowers, Attorney General, Dennis R. Dunn, for appellee.
WELTNER, Justice.
John Thomas Grant, Jr. appeals his conviction and sentence to life imprisonment for the murder of Joseph Henry Kallas by means of a handgun. This is the companion case to Tyler v. State, 251 Ga. 381 (306 SE2d 263) (1983), wherein the circumstances of the case are fully set out.
Grant raises only one enumeration of error not addressed in Tyler. He contends that the trial court erred in allowing into evidence a color autopsy photograph of the murder victim.
This case was tried prior to our decision in Brown v. State, 250 Ga. 862 (302 SE2d 347) (1983), wherein we announced a rule relating to photographs displaying the results of autopsies.
We agree that the questioned photograph here would be inadmissible under Brown. That rule is prospective only, however, and we decline to hold its introduction to be reversible error.
Judgment affirmed. All the Justices concur.